DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary amendment filed on August 27, 2020 is acknowledged. Claims 1-14 are pending in this application. Claims 4, 6-10, and 12-14 have been amended. All pending claims are under examination in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 contains the trademark/trade name Polyox WRS N-750 (INCI name PEG-7M).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite the concentration of the bile acids in the saliva of the patient, however, such a concentration cannot be determined prior to performing the method of claim 1. Additionally, carrying out the method of claim 1 may or may not result in a determination of said concentration, therefore, said concentration does not limit the active method steps recited of claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia (WO 2017-070114). 
Jia discloses a diagnostic test for determining risk of a subject developing diabetes (abstract).  The method comprises:
Obtaining a biological sample of the subject; and
Measuring the level of each biomarker of a panel in the sample, wherein the panel comprises at least one biomarker including bile acids (claim 1). 
The measurement can be done with ultra-performance liquid chromatography triple quadruple mass spectrometry (UPLC-TQMS) (claim 14). 
Samples can be obtained from saliva (claim 21). 
Jia discloses screening a population to identify people at risk (paragraph 002), thereby indicating the patient population are humans. 
Jia, therefore, anticipates the rejected claims. 
                                   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (WO 2017-070114) in view of Bannister et al. (WO 2012/104655). 
The teachings of Jia are discussed above. 

 Jia does not disclose the patient is being treated with an enteric coated gastro-retentive oral dosage form in the form of a tablet of a bile acid sequestrant dispersed in a polymeric matrix. 
	Bannister discloses a pharmaceutical composition comprising a bile acid sequestrant, for example colesevelam, in a pharmaceutically acceptable component (paragraph 0020; 0049). 
Regarding claim 3, the oral dosage form in the form of a tablet comprises polyethylene oxide as a solvent having molecular weight from 100 to 10,000,000 (paragraph 0060). 
Regarding claims 4-5, the composition comprises an emulsifying agent (filler or compressing agent) comprises hydroxy propyl methyl cellulose (paragraph 0081). It is noted that hypromellose is hydroxy propyl methyl cellulose. 
Regarding claim 8, as noted above, colesevelem is disclosed as the bile sequestrant. 
 Regarding claim 9-11, the appropriate effective amount of the therapeutic compound can be determined by a person of ordinary skill in the art by taking into account factors, including type of inflammation, location of chronic inflammation, cause of chronic inflammation, severity of chronic inflammation, degree of relief desired, duration of relief desired, the particular therapeutic agent, the rate of excretion, pharmacodynamics, nature of other compounds in the composition, route of administration, and history and risk factors of the patient (paragraph 0132). . 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (WO 2017/070114) in view of Bannister et al. (WO 2012/104655) and further in view of Sethuraman et al. (US 2016/0015644). 
The teachings of Wei and Bannister are discussed above. 	The combination does not disclose the oral dosage form is enteric coated or the bile sequestrant is administered with a proton pump inhibitor.
 Sethuraman discloses a composition for the controlled release of a bile acid sequestrant in combination with a proton pump inhibitor (PPI) (abstract).
Regarding claim 6, the controlled release can be accomplished with an enteric coating (paragraph 0106). 
Regarding claim 7, as noted above, a PPI can be included in the composition. 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have modified the method, as disclosed by Wei, in order to have provided enteric coated gastroretentive, as disclosed by Sethuraman for the benefit of providing a bile acid sequestrant colesevelam formulated with an enteric coating for sustained release that is gastroretentive for treatment of the upper gastrointestinal tract thus providing sustained release of Wei’s bile acid sequesterant colesevelam to enhance effectiveness of sequestering bile acids.
                                                                                                                                    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.